Simmons, C. J.

1. Tlie charge as to reasonable doubt was, in the absence of any request for more specific instructions on this subject, sufficiently full and accurate; and there was nothing to warrant a charge upon the law of involuntary manslaughter.
2. The evidence showing conclusively and beyond doubt that the-accused intentionally and without provocation or justification shot at the deceased three times with a pistol, each shot taking-effect, and the facts admitted by the accused in his statement, notwithstanding a naked assertion therein that the killing was accidental, showing that the homicide was committed as above stated, a charge to the effect that if the killing was the result of accident or misfortune the homicide was excusable, was more favorable to the accused than he had any right to demand, and the court’s omission to define what would constitute accident, or misfortune affords the accused no cause of complaint.

Judgment a'ffirmed.

WhitfieM & Allan and W. *G. P. BrecTcenridge, for plaintiff in error. J. M. Terrell, attorney-general, B. G. Lems, solicitor-general, by Anderson, Felder & Davis and Roberts & Pottle, contra.